     Case 3:16-cv-00635-RCJ-CLB Document 95 Filed 08/23/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
1
                                      DISTRICT OF NEVADA
2
3
      JERRY SALAS,                                        Case No. 3:16-CV-0635-RCJ-CLB
4
                                        Plaintiff,     ORDER DENYING AS MOOT MOTION
5                                                        TO EXTEND TIME AND/OR FOR
             v.                                           APPOINTMENT OF COUNSEL
6
      DR. MICHAEL KOEHN, et al.,                                     [ECF No. 91]
7
                                     Defendant.
8
9
10          Plaintiff Jerry Salas (“Salas”) filed a motion requesting additional time to file an
11   opposition to Defendants’ motion for summary judgment and/or for the appointment of
12   counsel. (ECF No. 91.) In the motion, Salas claims his opposition paper was in the hands
13   of another inmate who was assisting him, and Salas needed either additional time and/or
14   appointed counsel to retrieve and file this opposition. (Id.)
15
            The request for additional time, (ECF No. 91), is DENIED as moot. Salas timely
16
     filed his opposition to Defendants’ motion for summary judgment. (ECF No. 92/93.) To
17
     the extent Salas is separately requesting the appointment of counsel, that motion is
18
     DENIED for the reasons set forth in the Court’s order ECF No. 10.
19
20
            DATED: August 23, 2021.
21
                                                 ___________________________________
22                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
